Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance. No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  
The closest prior art appears to be Parkin (US 6,834,005) which teaches an analogous device including (see figures 2-8) a magnetic track layer (40) extending on a substrate (as shown in figure 2A), the magnetic track layer having a folded structure that is villi-shaped (but not two dimensionally, as shown in figure 2A); a plurality of reading units (20) including the use of a magnetic tunnel junction (see column 4 lines 15-30)
Parkin does not specifically disclose or suggest the element/step of “a magnetic track layer extending on a substrate, the magnetic track layer having a folded structure that is two-dimensionally villi-shaped; a plurality of reading units including a plurality of fixed layers and a tunnel barrier layer between the magnetic track layer and each of the plurality of fixed layers; and a plurality of bit lines extending on different ones of the plurality of reading units, the plurality of reading units being between the magnetic track layer and corresponding ones of the plurality of bit lines”, as recited by independent claim 1, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Parkin does not specifically disclose or suggest the element/step of “a substrate having a memory region and a connection region, the memory region and the connection region being adjacent to each other along a first horizontal direction; a plurality of memory stacks on the substrate, each of the plurality of memory stacks having a stair profile in the connection region and including a magnetic track layer extending over the memory region and the connection region with a folded structure that is two-dimensionally villi-shaped, the magnetic track layer including: a plurality of extended track layers two-dimensionally extending in one direction, and at least two connecting track layers connecting two extended track layers among the plurality of extended track layers; a plurality of reading units including a plurality of fixed layers and a tunnel barrier layer between the magnetic track layer and each of the plurality of fixed layers; a plurality of bit lines extending on different ones of the plurality of reading units, the plurality of reading units being between the magnetic track layer and corresponding ones of the plurality of bit lines; a plurality of connecting contact plugs in the connection region, each of the plurality of connecting contact plugs being connected to a pad track layer at a first end of a corresponding magnetic track layer of the plurality of memory stacks; and a common source line in the memory region, the common source line being connected to a second end of the corresponding magnetic track layer of the plurality of memory stacks, the first and second ends being spaced apart from each other along the first horizontal direction”, as recited by independent claim 11, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device
Parkin does not specifically disclose or suggest the element/step of “a substrate including a memory region, a first connection region in a first horizontal direction of the memory region, and a second connection region in a second horizontal direction perpendicular to the first horizontal direction of the memory region; a plurality of memory stacks on the substrate, each of the plurality of memory stacks having a stair profile in the first connection region and the second connection region, and including an etch stop layer laminated on the substrate; a magnetic track layer extending along an upper surface of the etch stop layer over the memory region and the first connection region with a folded structure that is two-dimensionally villi-shaped, the magnetic track layer including: a plurality of extended track layers two-dimensionally extending in one direction, at least two connecting track layers connecting two extended track layers among the plurality of extended track layers, and a plurality of magnetic domains; a plurality of reading units including a plurality of fixed layers and a tunnel barrier layer between the magnetic track layer and each of the plurality of fixed layers; a plurality of bit lines extending on different ones of the plurality of reading units, the plurality of reading units being between the magnetic track layer and corresponding ones of the plurality of bit lines to define a magnetic tunnel junction (MTJ); a plurality of first connecting contact plugs in the first connection region, each of the plurality of first connecting contact plugs being connected to a pad track layer at a first end of a corresponding magnetic track layer of the plurality of memory stacks; a common source line connected to the magnetic track layers of the plurality of memory stacks in the memory region opposite to the first connection region in the first horizontal direction; and a plurality of second connecting contact plugs in the second connection region, each of the plurality of second connecting contact plugs being connected to a partial bit line pad unit of a magnetic track layer that is a part of the bit line of the plurality of memory stacks ”, as recited by independent claim 18, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered an improvement over the prior art and have not been found to be anticipated or rendered obvious by a combination of prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMI VALENTINE MILLER/
Primary Examiner, Art Unit 2894





/JVM/